


110 HR 2386 IH: To amend title XVIII of the Social Security Act to

U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2386
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2007
			Mr. Pallone
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide special treatment of certain cancer hospitals under the Medicare
		  Program.
	
	
		1.Special treatment of cancer
			 hospitals under the Medicare program
			(a)In
			 generalSection 1886(d)(1)(B)
			 of the Social Security Act (42 U.S.C. 1395ww(d)(1)(B)) is amended—
				(1)by striking
			 or at the end of clause (iv);
				(2)by striking the
			 semicolon at the end of clause (v) and inserting , or;
			 and
				(3)by inserting after
			 clause (v) the following new clause:
					
						(vi)a hospital that—
							(I)is located in a State which ranks
				(according to the National Cancer Institute's statistics published in May of
				2005) among the top ten States in the incidence of non-Hodgkins lymphoma,
				ovarian cancer, thyroid cancer, and cervical cancer and among the top ten
				States with the highest death rate for breast cancer and uterine cancer;
							(II)is located in a State that as of
				December 31, 2006, had only one center under section 414 of the Public Health
				Service Act that has been designated by the National Cancer Institute as a
				comprehensive center currently serving all 21 counties in the most densely
				populated State in the nation (U.S. Census estimate for 2005: 8,717,925
				persons; 1,134.5 persons per square mile), serving more than 70,000 patient
				visits annually;
							(III)as of December 31, 2006, served
				as the teaching and clinical care, research and training hospital for the
				Center described in subclause (II), providing significant financial and
				operational support to such Center;
							(IV)as of December 31, 2006, served as
				a core and essential element in such Center which conducts more than 130
				clinical trial activities, national cooperative group studies,
				investigator-initiated and peer review studies and has received as of 2005 at
				least $93,000,000 in research grant awards;
							(V)as of December 31, 2006, can
				demonstrate that it has been a unique and an integral component of such Center
				since such Center's inception;
							(VI)as of December 31, 2006, includes
				dedicated patient care units organized primarily for the treatment of and
				research on cancer with approximately 125 beds, 75 percent of which are
				dedicated to cancer patients, and contains a radiation oncology department as
				well as specialized emergency services for oncology patients;
							(VII)as of December 31, 2004, is
				identified as the focus of the Center's inpatient activities in the Center's
				application as a NCI-designated comprehensive cancer center and shares the NCI
				comprehensive cancer designation with the Center; and
							(VIII)as of December 31, 2006, has
				been recognized with a certificate of approval with commendation by the
				American College of Surgeons Commission on
				Cancer;
							.
				(b)Conforming
			 amendmentSection
			 1886(b)(3)(E) of such Act (42 U.S.C. 1395ww(b)(3)(E)) is amended by striking
			 clause (v) and inserting clauses (v) and
			 (vi).
			(c)Effective date;
			 payments
				(1)Application to
			 cost reporting periodsAny
			 classification by reason of section 1886(d)(1)(B)(vi) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(1)(B)(vi)), as inserted by subsection (a), shall apply
			 to cost reporting periods beginning on or after January 1, 2006.
				(2)Base target
			 amountNotwithstanding
			 subsection (b)(3)(E) of section 1886 of the Social Security Act (42 U.S.C.
			 1395ww), in the case of a hospital described in subsection (d)(1)(B)(vi) of
			 such section, as inserted by subsection (a)—
					(A)the hospital shall
			 be permitted to resubmit the 2006 Medicare 2552 cost report incorporating a
			 cancer hospital sub-provider number and to apply the Medicare
			 ratio-of-cost-to-charge settlement methodology for outpatient cancer services;
			 and
					(B)the hospital’s target amount under
			 subsection (b)(3)(E)(i) of such section for the first cost reporting period
			 beginning on or after January 1, 2006, shall be the allowable operating costs
			 of inpatient hospital services (referred to in subclause (I) of such
			 subsection) for such first cost reporting period.
					(3)Deadline for
			 paymentsAny payments owed to
			 a hospital as a result of this section for periods occurring before the date of
			 the enactment of this Act shall be made expeditiously, but in no event later
			 than 1 year after such date of enactment.
				
